In The
                                Court of Appeals
                 Ninth District of Texas at Beaumont
                          _____________________ _____

                                 09-13-00153-CV
                          __________________________

                   In Re Commitment of Vernon Lee Asbell




  _________________________________________________________________

                   On Appeal from the 435th District Court
                          Montgomery County, Texas
                        Trial Cause No. 12-09-09657 CV
  _________________________________________________________________

                                    ORDER
      The clerk’s record in the above styled and numbered cause was filed

April 23, 2013, and the reporter’s record was filed May 2, 2013. On July 12,

2013, the appellant’s retained attorney, Scott Pawgan, was notified that neither

the brief of the appellant nor a motion for extension of time to file the brief had

been filed. Although the brief of the appellant was due to be filed June 3, 2013,

the brief has not been filed.

      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State and counsel for the appellant, and
the appellant shall appear in person or by telephone. See Tex. R. App. P.

38.8(a)(2). We direct the trial court to determine whether or not appellant

desires to pursue his appeal. If appellant desires to pursue his appeal, we direct

the trial court to determine why the brief of the appellant has not been filed,

why appellant’s counsel has not responded to late notices from this Court, and

whether good cause exists for retained counsel, Scott Pawgan, to be relieved of

his duties as appellate counsel and replaced by substitute counsel. See Health

and Safety Code Ann. Sec. 841.005 (West 2008). If the trial court determines

that good cause exists to relieve counsel of his duties and the appellant is

indigent, we direct the trial court to appoint substitute counsel.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The transcription of

the court reporter’s notes from the hearing and the recommendations of the trial

court judge are to be filed on or before September 30, 2013.

      ORDER ENTERED August 29, 2013.

                                                   PER CURIAM

Before McKeithen, C.J., Gaultney and Kreger, JJ.